Order entered January 10, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01330-CV

                            JOHN C. GOLFIS, ET AL., Appellants

                                                V.

                   EDWARD "LANNY" HOUILLION, ET AL., Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-13053

                                            ORDER
       In a letter dated December 16, 2013, the Court informed appellants that their notice of

appeal was untimely. We further informed appellants that they could remedy the timeliness

problem by filing, on or before December 27, 2013 a motion for an extension of time to file their

notice of appeal. We cautioned appellants that failure to file an extension motion within the time

requested may result in dismissal of the appeal without further notice. As of today’s date,

appellants have not filed a motion for an extension of time to file their notice of appeal. On

January 6, 2014, though, appellants did file a motion for an extension of time to file their brief.

Because a determination of the Court’s jurisdiction remains pending, we DENY this motion as

premature. On the Court’s own motion, we extend the deadline for appellants to file a motion

for an extension of time to file their notice of appeal to January 17, 2014. If appellants do not
file the requested extension motion by January 17, 2014, the appeal will be dismissed for want

of jurisdiction. If appellants file, on or before January 17, 2014, a motion for an extension of

time to file a notice of appeal and the Court grants the motion, the Court will then set a deadline

for appellant’s brief.

                                                     /s/    ADA BROWN
                                                            JUSTICE